NO. 12-04-00213-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: JERRY BAIN,                                       §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            On August 11, 2004, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Jerry Bain as relator.  That opinion ordered Respondent to vacate the
portions of its Order signed on June 18, 2004 requiring Bain to produce (1) redacted fee statements
or invoices from the Buford divorce and (2) a sworn statement containing the total amount of time
expended and attorney’s fees billed by Bain and his law firm in the Buford divorce (a) for the time
that R. L. Whitehead was also an attorney of record in the Buford divorce proceeding and (b) from
the time Bain was hired through March 10, 1998.  Subsequently, on August 23, 2004, Judge Banner
signed an Order complying with this Court’s order and opinion of August 11, 2004.
            All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
                                                                                                     SAM GRIFFITH 
                                                                                                              Justice

Opinion delivered August 31, 2004. 
Panel consisted of Griffith, J. and Bass, Retired Justice, Twelfth Court of Appeals, Tyler, sitting by assignment.




(PUBLISH)